Citation Nr: 0816468	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-11 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim for service connection for the cause of the veteran's 
death has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1955.  He died on May [redacted], 2001.  The appellant is the 
surviving spouse of the deceased veteran.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which found there was not new and material 
evidence sufficient to reopen the claim for service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  A May 2001 rating decision which denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death was a final decision.

2.  Evidence presented or secured since the May 2001 denial 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not create a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence pertinent to the claim of 
entitlement to service connection for the cause of the 
veteran's death has not been presented and the claim cannot 
be reopened.  See 38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. 
§ 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death is related to 
a service-connected hernia which made it difficult for him to 
exercise.

A.  Duties to Notify and Assist

1.  Duty to Notify
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

An appellant attempting to reopen a previously adjudicated 
claim must be notified of the elements of his claim and of 
the definition of "new and material evidence."  Notice must 
be given of precisely what evidence would be necessary to 
reopen a claim, depending upon the basis of any previous 
denial of the claim.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).

VCAA notice errors are presumed prejudicial unless VA shows 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show that (1) any defect was cured by actual 
knowledge on the part of the claimant; (2) a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) a benefit could not have been awarded as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
She was also asked to submit any evidence and/or information 
not int the possession of the Federal government.  In 
essence, she was told to submit any evidence in her 
possession to the RO.  She was told to submit any evidence in 
her possession in an October 2005 letter.  There is no 
allegation from the appellant that she has any evidence in 
her possession that is needed for full and fair adjudication 
of this claim.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the requirements of Kent, the appellant's 
claim was originally denied because the evidence did not show 
that the veteran's death was related to service or a service-
connected disability.  The January 2004 letter advised the 
appellant as to the definitions of new and material evidence.  
She was also told to submit evidence that the veteran's 
service-connected disability caused or contributed to the 
veteran's death.  Since the January 2004 VCAA letter fully 
explained the type of evidence necessary to establish service 
connection for the veteran's cause of death, an explanation 
as to the basis for the prior denial is clear. Furthermore, 
any defect in the Kent notice did not prejudice the 
appellant, as she demonstrated actual knowledge of the 
previous decision in a January 2004 statement which read "I 
believe if you check his records you will see his death was 
related to his service-connected disability."  See Sanders, 
supra.

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

2.  Duty to Assist
In addition, the duty to assist the appellant to develop the 
claim is fulfilled.  VA has a duty to assist the appellant in 
the development of the claim.  This duty includes assisting 
the appellant in the procurement of service medical records 
and pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the appellant 
has submitted private and VA treatment records.  No medical 
opinion has been obtained with respect to the appellant's 
claim.  However, in the present case, a medical statement 
submitted by the appellant from the veteran's former medical 
provider states that the veteran's death cannot be linked to 
the hernia.  Moreover, the death certificate lists the cause 
of the veteran's death as chronic obstructive pulmonary 
disease exacerbated by atrial fibrillation, ventricular 
tachycardia, and pneumonia, with other significant conditions 
of diabetes mellitus and renal insufficiency.  It does not 
list the hernia.  As the medical evidence provides no basis 
to grant, and in fact provides evidence against this claim, 
the Board finds no basis for a medical opinion to be 
obtained.  See McClendon v. Nicholson, 20 Vet. App. 
79 (2006).  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the appellant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  All requirements of the duty to notify the appellant 
and the duty to assist the appellant are met.

B.  New and Material Evidence to Reopen the Claim

The appellant's claim for service connection for the cause of 
the veteran's death was originally denied in a May 2001 
rating decision.  Service connection was denied because the 
evidence did not show that that the cause of death was 
related to military service.  

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c), 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108, 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The additional evidence added to the file includes VA and 
private treatment records.  These records show treatment for 
a hernia, as well as several other serious medical problems.  
The appellant submitted a February 2004 statement from Dr. 
Williams, the veteran's former medical provider.  Dr. 
Williams stated that the veteran had a large inguinal hernia 
which could not be operated on due to the other medical 
conditions to which the veteran eventually succumbed.  The 
doctor also said "I am unable to conclude, medically, that 
his hernia was a contributing factor to his death from 
pulmonary and cardiovascular disease."  This evidence was 
not previously submitted, and is therefore "new."

The appellant submitted other records in support of her 
claim.  Private treatment records, dated from 1992 to 2001 
show treatment for a variety of complaints.  A chronic 
bilateral inguinal hernia was noted in March 1994, with no 
associated complaints.  Large bilateral inguinal hernias were 
noted in July 1996 and at that time, all his medial problems 
were stable.  When seen in July 1997, the veteran indicated 
that he had some pain in his inguinal hernia at times, but it 
was not enough to bother him much.  A huge inguinal hernia on 
the right was noted in June 1998, and the veteran had changed 
his trusses for the hernia.  In December the same year, a 
huge hernia on the right was noted and reported as reducible 
into the testicle.  In July 2000, the huge bilateral hernia 
was noted and described as asymptomatic.  No commentary nor 
opinion was offered in these notes.  

The evidence submitted, while new, does not relate to a fact 
not previously established.  It does not show the hernia was 
a factor in the veteran's death or suggest a relationship 
between the death and service.  It merely shows treatment and 
in fact is evidence that there is not a medical nexus, 
evidence which would not support the appellant's claim.  
Therefore, it cannot be considered "material."  New and 
material evidence has not been submitted, and the claim for 
service connection for the cause of the veteran's death 
cannot be reopened.

The preponderance of the evidence is against the appeal.  As 
the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.  The claim 
cannot be reopened.


ORDER

No new and material evidence having been submitted, the 
appeal to reopen a claim for service connection for the cause 
of the veteran's death is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


